Citation Nr: 0007167	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-27 517 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether termination of entitlement to dependents' educational 
assistance benefits, pursuant to 38 U.S.C. Chapter 35, 
effective March 1, 1996, was appropriate.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to May 
1946.  The veteran died on June [redacted], 1992.  The 
appellant is a surviving child of the veteran.




This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1996 administrative error decision of 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which terminated the appellant's 
entitlement to dependents' educational assistance benefits 
pursuant to 38 U.S.C. Chapter 35.


FINDINGS OF FACT

1.  The veteran served on active duty from December 1944 to 
May 1946, and the veteran died on June [redacted], 1992.

2.  A January 1995 rating decision found that the veteran's 
death resulted from his having contracted the human 
immunodeficiency virus (HIV) while being treated by VA.

3.  The appellant's last erroneous payment of educational 
assistance benefits was on March 1, 1996, and erroneous 
payment of those benefits was discontinued as of that date.


CONCLUSION OF LAW

The termination of entitlement to dependents' educational 
assistance benefits, pursuant to 38 U.S.C. Chapter 35, 
effective March 1, 1996, was appropriate.  38 U.S.C.A. 
§§ 1151, 3501, 5107 (West 1991); 38 C.F.R. § 21.4135 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the termination of entitlement to 
dependents' educational assistance benefits, pursuant to 
38 U.S.C. Chapter 35, effective March 1, 1996, was 
inappropriate.  The appellant specifically contends that due 
process was not followed in the termination of her benefits.  
After a review of the record, the Board finds that the 
appellant's contentions are not supported by the evidence, 
and her claim is denied.

In this claim, the veteran served on active duty from 
December 1944 to May 1946, and the veteran died on June [redacted], 
1992.  A January 1995 rating decision found that the 
veteran's death resulted from his having contracted the human 
immunodeficiency virus (HIV) while being treated by VA and 
granted entitlement to compensation and dependency and 
indemnity compensation pursuant to 38 U.S.C. § 1151 as the 
veteran's disability and death had resulted from treatment by 
VA.

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35, the child of a veteran will have basic 
eligibility if the veteran was discharged from service under 
conditions other than dishonorable or died in service; and 
has a permanent total service-connected disability; or a 
permanent total service- connected disability was in 
existence at the date of the veteran's death; or the veteran 
died as a result of a service-connected disability. 38 
U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 3.807 (1999).

A review of the record fails to indicate that basic 
eligibility is established for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35.  Service connection 
was not in effect for any disorder at the time of the 
veteran's death.  The January 1995 rating decision granted 
entitlement to compensation pursuant to 38 U.S.C. § 1151 
retroactive to prior to the veteran's death, however, the 
veteran had not established entitlement to service connection 
for any disability.  Therefore, a permanent and total 
evaluation based on service-connected disability was not in 
effect at the time of the veteran's death.

Entitlement to receipt of compensation for AIDS under the 
provisions of 38 U.S.C. § 1151 was established prior to the 
veteran's death.  The appellant argues that this should 
entitle her, the veteran's surviving child, to eligibility to 
dependents' educational assistance benefits pursuant to 
38 U.S.C. Chapter 35.  However, the Board notes that 38 
U.S.C.A. § 1151 states that 

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.

38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).

The Board notes that 38 U.S.C. § 1151 has been amended from 
that version in effect at the time of the termination of the 
appellant's benefits, effective October 1, 1997.  See, Pub L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  The previous 
version provided that 

disability or death compensation under 
this chapter and dependency and indemnity 
compensation under chapter 13 of this 
title shall be awarded in the same manner 
as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (West 1991 & Supp 1996).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the appellant's claim 
pursuant to both sets of laws to determine which is more 
favorable to the appellant.  In this case, the Board finds 
that the statute and the amended statute are substantively 
similar and when applied to the appellant's claim are equally 
unfavorable.

The plain meaning of 38 U.S.C. § 1151 is unambiguous, that 
benefits are granted for a disability or death "as if" 
service-connected.  The statute also clearly applies only to 
applicable benefits under 38 U.S.C. Chapter 11 or 38 U.S.C. 
Chapter 13.  The benefit at issue is entitlement to 
dependents' education assistance benefits pursuant to 
38 U.S.C. Chapter 35.  Therefore, it is apparent that there 
is no eligibility for benefits for the appellant under 
38 U.S.C. Chapter 35 where benefits have been granted for the 
veteran's disability pursuant to 38 U.S.C. § 1151..  See, 
Mintz v. Brown, 6 Vet. App. 277 (1994).  Additionally, 38 
C.F.R. § 3.807, the regulation which provides the criteria 
for entitlement to dependents' educational assistance 
benefits specifically excludes dependents' educational 
assistance where eligibility for service-connected benefits 
is established under 38 C.F.R. § 3.800, the regulation which 
provides for entitlement to benefits pursuant to 38 U.S.C. 
§ 1151.  Thus, the Board finds that the appellant can not 
establish entitlement to dependents' educational assistance 
benefits pursuant to 38 U.S.C. Chapter 35.

However, in this case, the May 1995 letter which informed the 
appellant's mother that she was entitled to dependency and 
indemnity compensation also erroneously informed her that the 
appellant was eligible for dependents' educational assistance 
benefits.

The appellant applied for dependents' education assistance 
benefits in June 1995 and those benefits were paid until 
March 1, 1996.

An April 1996 administrative error decision found that the 
appellant was erroneously paid dependents' educational 
assistance benefits in the amount of $4,174.66.  That 
decision terminated those payments effective March 1, 1996, 
the date of the last payment to the appellant.  The decision 
also found that since the appellant was not at fault in the 
creation of the overpayment of $4,174.66, she would not be 
held accountable for the debt.

The pertinent regulation provides that where educational 
assistance benefits are being discontinued due to VA 
administrative error, the effective date of the 
discontinuance shall be the date of the last payment on an 
erroneous award based solely on administrative error by VA or 
error in judgment by VA.  38 C.F.R. § 21.4135(p)(2) (1999).

The appellant's educational assistance benefits were 
terminated effective March 1, 1996, the date of the last 
payment on the erroneous award of benefits based solely on 
administrative error by VA.  Accordingly, the Board finds 
that the termination of entitlement to dependents' 
educational assistance benefits, pursuant to 38 U.S.C. 
Chapter 35, effective March 1, 1996, was appropriate.  
38 U.S.C.A. §§ 1151, 3501, 5107 (West 1991); 38 C.F.R. 
§ 21.4135 (1999).



	(CONTINUED ON NEXT PAGE)



ORDER

The termination of entitlement to dependents' educational 
assistance benefits, pursuant to 38 U.S.C. Chapter 35, 
effective March 1, 1996, was appropriate.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

